Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treadway et al (US 2011/0226991).
	Claims 1 and 3-5:  Treadway teaches a quantum dot (nanoparticle) comprising an outer shell and an inner ore wherein the inner core consists of CdSe and the outer shell comprises ZnS (para. 0140 and Example 1).  Treadway does not report the ratio of emission to absorption intensity directly, but Treadway does report it indirectly in the form of “emission quantum yield”.  Emission quantum yield corresponds to the ratio of emission to absorption intensity of the shorter wavelength of two wavelengths as in Equation 3 at paragraph 0041.

    PNG
    media_image1.png
    97
    235
    media_image1.png
    Greyscale
	.  
Treadway reports quantum dots with an emission quantum yield of greater than 80% or even at least 99% (para. 0096 and 0146).  Based on this value of quantum yield, the ratio of emission to absorption intension is expected to be within the claimed range.
	Claim 2:  The inner core is formed by positive ion (cation) and negative ion (para. 0153 and 0155).
	Claim 6:  The quantum dot contains a sealing agent including oleic acid, lauric acid, trioctylphosphine, octadecene, tribuytyl phosphine or dioxylamine (Treadway, para. 0163, 0164, 0168, 
	Claims 7-8:  The nanoparticles are spherical or spheroidal (Treadway, para. 0100) which necessarily have an aspect ratio of about 1.0 for spherical and between 0.7 and 1.3 for spheroidal shape.
	Claim 12:  The diameter of the nanoparticles is less than 10 nm (Treadway, para. 0098) or from 6-10 nm (para. 0124) of which the outer shell comprises about 3-5 monolayers (Treadway, para. 0117) which translate to a core of 7 to 9 nm and an outer shell thickness of 1 to 3 nm.
	Claims 13-14: Treadway does not report the ratio of emission to absorption intensity directly, but Treadway does report it indirectly in the form of “emission quantum yield”.  Emission quantum yield corresponds to the ratio of emission to absorption 

    PNG
    media_image1.png
    97
    235
    media_image1.png
    Greyscale
	.  
Treadway reports quantum dots with an emission quantum yield of greater than 80% or even at least 99% (para. 0096 and 0146).  Based on this value of quantum yield, the ratio of emission to absorption intension is expected to be within the claimed range.
	Claim 15:  The FWHM of the emission peak of the quantum dot is less than about 40 nm (para. 0103) which is within the claimed range of 31-35nm.
	Claim 16:  Treadway teaches the application of the quantum dots (nanoparticles) in display apparatus (para. 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Treadway.
	Claims 9-11:  Treadway teaches thermal treatment the nanoparticles between 200 to 300oC (para. 0137) which overlaps the claimed range of 275 to 290oC.  The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious.  See In re Malagari, 182 U.S.P.Q 549.   In addition, claims 9-11 are product-by-process claims.  The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



January 1, 2022